DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3, the applicant states “a second A/D converter configured to convert, into digital signals, the electrical signals being analog signals, the second A/D converter functioning as the downsampler, wherein the level adjuster and the adder are configured as an analog circuit configured to process the electrical signals.” However, claim 1, which claim 3 is dependent upon  states “ a second A/D converter”, wherein the labeling would suggest the presence of a first A/D converter, which could lead one to be confused whether or not there is another component that is missing within the claim scope. In viewing the application, claim 2 recites a first A/D converter, such that it might suggest dependence from a claim 2, but due to the fact that the adder and level adjuster elements are performing in analog, it would rather contradict this idea. Hence, the language of the claim would rather just cause confusion for one to understand the scope of the claim due to the confusing numbering method used within the claim language. In order to expedite prosecution, the examiner will interpret the second A/D converter to be the first A/D converter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (herein Matsuda) US PG PUB 2020/0127757, Ogasahara US PG PUB 2013/0251370, and Halford et al (herein Halford) US Patent 6,754,511.
Re claim 1, Matsuda discloses an optical receiver configured to receive a polarization multiplexed signal obtained by performing orthogonal polarization multiplexing on two optical signals, the optical receiver comprising:
an interleaver configured to split the polarization multiplexed signal into two transmitted signals that are asymmetric in terms of a light transmission characteristic (optical receiver includes an interleaver 61, Fig. 1, wherein the interleaver that transmits and separates the orthogonal polarization multiplexed optical signa into two signal in which optical signal components of the two modulated multiplexed in the orthogonal polarization multiplexed optical signal are combined with different combination ratios, by means of a 1-input, 2-output asymmetric filters whose two optical transmittances intersect at the predetermined WDM grid channel ¶ [0014]); 
an optical/electrical converter configured to convert the transmitted signals resulting from the split into electrical signals (two detectors respectively detect the two separated signal and respective convert the two detected signals into two electric signals ¶ [0014]). 
Matsuda discloses a digital signal processing unit, but does not explicitly disclose a calculator configured to calculate coefficient of a polarization separation matrix. However, Ogasahara discloses an optical receiver that includes a polarization separation device 94, wherein the polarization separator 94, which is further disclose in Fig. 5 as having the polarization separation device 94 includes filters 901a to 901d and filter coefficient update units 902a-902b ¶ [0012], such that it discloses coefficient of a polarization separation matrix that are calculated.
Furthermore, Ogasahara discloses 
a level adjuster configured to adjust, in accordance with the coefficients resulting from the calculation, signal levels of the electrical signals resulting from the conversion to generate a plurality of adjustment signals (the filter units 901a-901d of Fig. 5 performing filtering process of the input signal 1 and the input signal 2 respectively using filter coefficient set to each of the filter units independently. ¶ [0015], wherein the filter units 901a-901d adaptively so that the envelope electric signal may become fixed, that is, the strength may be fixed, and thereby performs polarization separation ¶ [0016], such that the filters are the level adjusters that output adjustment signals) ; 
an adder configured to add the generated adjustment signals to generate addition signals (after that, the summation of the filter 901a and the filter 901c is output as the output signal 1, the summation of the filter units 901b and the filter unit 901d is outputted as the output signal 2 ¶ [0015]); and 
a discriminator configured to restore and extract the two optical signals from the generated addition signals (the output of the polarization separation device 94 is output to the symbol discrimination unit 96a and 96 b, Fig.4, where it is demodulation to the transmission bit string ¶ [0009]).  
Matsuda and Ogasahara are analogous art because they are from the same field of endeavor, reception of a polarization multiplexed signal. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Matsuda and Ogasahara before him or her, to modify the signal processing element of Matsuda to include the polarization separation unit as discriminator of Ogasahara because it combines prior art elements according to known methods to yield predictable results, which in this case, includes the ability to separate and recover the signals. 
Ogasahara discloses that the filter units 901a-901d, general FIR (finite impulse response) filters can be used ¶ [0015], wherein these are the filters that have coefficient updating units. However, the combination of Matsuda and Ogasahara does not explicitly disclose a downsampler or a calculator configured to calculate coefficients of a polarization separation matrix from the generated low-speed digital signals. However, Halford discloses receivers a reception signals with different polarizations, wherein the receiver disclose a downsampler configured to downsample the electrical signals resulting from the conversion to generate low-speed digital signals (An RF downconverter provides a signal separator with baseband, discrete-time digital samples of signal waveforms, received at one or more pairs of diverse polarization antenna elements, Abstract, such that the signals received are downconverted to baseband, Fig. 4),
a calculator configured to calculate coefficients of a polarization separation matrix from the generated low-speed digital signals (the system contains a signal separator, wherein the system receives the coefficients or weights to use from the coefficient calculator 43, Fig. 4, and wherein in order to generate the polarization coefficients gv1(n), gv2 (n), gh1(n) and gh2(n) employed by the signal separator 42, the coefficient calculator 43 is coupled to receive a set of channel fading coefficients a1v(n), a2v(n), a1h(n), a2h(n) from the channel estimator 44. (The signal processing mechanism employed by the coefficient calculator 43 to generate the polarization coefficients gv1(n), gv2 (n), gh1(n) and gh2(n) from the channel fading coefficients will be described below.) While the invention is not limited to any particular mechanism to calculate the channel fading coefficients a1v(n), a2v(n), a1h(n), a2h(n), a non-limiting example is to take advantage of the embedded training sequences contained in each user's transmission burst. As a non-limiting example, the vertical and horizontal signal inputs rv(n) and rh(n) may be correlated with both user's training sequences (which are known), to produce a set of correlation peak values. Estimates of the channel fading coefficients a1v(n), a2v(n), a1h(n), a2h(n) are readily derived using standard signal processing algorithms using the correlation peak values and the known cross-correlation between the training patterns. Col 6, lines 18-39. Hence, because it is stated that the channel estimator is using training sequences in each user transmission burst, it would be based on the received user transmission or the input signals). 
Ogasahara and Halford are analogous art because they are from the same field of endeavor, reception of polarized signals and signal separation. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Ogasahara and Halford before him or her, to modify the coefficient calculator of Ogasahara to include the downconverting as well as training sequences of Halford because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the system to not only use feedback to better the coefficients, but to also use the input signals to better train and select the coefficients used within the separation device. 
Re claim 2, Matsuda, Ogasahara, and Halford disclose all the elements of claim 1, which claim 2 is dependent. Furthermore, Matsuda, Ogasahara, and Halford further comprising: a first A/D converter configured to convert, into digital signals, the electrical signals being analog signals (all these elements of the prior art disclose an analog to digital converter, as can be seen in Matsuda within the receiver in Fig. 1, element 63), wherein the level adjuster and the adder are configured as a digital circuit configured to process the digital signals resulting from the conversion (Ogasahara discloses the use of a adder and level adjuster in order to processing that polarization separate the signal, Fig. 5, element 94, wherein it can be seen in Fig. 4 that the polarization separation device follow analog to digital converter, such that it is a digital circuit configured to process the digital signals).  
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 3, Matsuda, Ogasahara, and Halford disclose all the elements of claim 1, which claim 3 is dependent. Furthermore, Matsuda does not explicitly disclose further comprising: a first A/D converter configured to convert, into digital signals, the electrical signals being analog signals, the first A/D converter functioning as the downsampler, wherein the level adjuster and the adder are configured as an analog circuit configured to process the electrical signals.
However, the examiner was unable to find, alone or in combination, the suggest of having the A/D operate as the downconverter alongside the calculator, while the level adjuster and the adder operate in an analog format and not a digital format, such that when considered as a whole, the claim scope is considered allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637